                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BHANU VIKRAM,                                     Case No. 17-cv-04656-KAW
                                   8                       Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   9               v.                                      PRELIMINARY APPROVAL
                                  10     FIRST STUDENT MANAGEMENT, LLC,                    Re: Dkt. No. 47
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Bhanu Vikram brings the instant putative class action against Defendant First

                                  14   Student Management, LLC, alleging violations of various California labor laws. (See Second

                                  15   Amended Compl. ("SAC"), Dkt. No. 56.) Pending before the Court is Plaintiff's motion for

                                  16   preliminary approval of a settlement agreement between the parties. (Mot. for Prelim. App., Dkt.

                                  17   No. 47.) Upon consideration of the parties' filings, as well as the arguments presented at the

                                  18   March 7, 2019 hearing, and for the reasons stated below, Plaintiff's motion for preliminary

                                  19   approval is GRANTED.

                                  20                                            I.   BACKGROUND
                                  21          A.        Factual Background
                                  22          Defendant is a school bus operator that provides student transportation services for schools

                                  23   and districts. (SAC ¶ 2.) Plaintiff alleges that Defendant failed to accurately calculate and pay

                                  24   wages due in two ways. (SAC ¶ 6.) First, Plaintiff alleges that employees were required to appear

                                  25   at the bus yard at a pre-designated time and stand in line to receive route assignments and keys.

                                  26   (SAC ¶ 7.) Employees then walked to their assigned bus and logged into Defendant's time-

                                  27   keeping system. Between Plaintiff's arrival at the bus yard at the pre-designated time and logging

                                  28   in, an average of 5-10 minutes would have passed. (SAC ¶ 7.) Employees, however, were not
                                   1   paid for this time.

                                   2           Second, Plaintiff alleges that Defendant had a non-discretionary incentive program that

                                   3   paid employees incentive wages based on employees meeting various performance goals. (SAC ¶

                                   4   9.) One performance goal involved assisting handicapped children. (SAC ¶ 9.) Specifically,

                                   5   Plaintiff and other employees who were required to use the lift assist with handicapped children

                                   6   were compensated with incentive pay in the amount of $7.00/day. (SAC ¶ 9.) This payment was

                                   7   called "lift pay" or "comm" pay. (SAC ¶ 9.) Plaintiff alleges that Defendant failed to include this

                                   8   incentive compensation as part of their employees' "regular rate of pay" when calculating

                                   9   overtime. (SAC ¶ 9.)

                                  10          B.     Procedural Background
                                  11           On July 6, 2017, Plaintiff filed the instant case, alleging violations of various California

                                  12   labor laws. (See Compl. at 1, Dkt. No. 1.) On August 11, 2017, Defendant removed the case.
Northern District of California
 United States District Court




                                  13   (Not. of Removal, Dkt. No. 1.)

                                  14           In April 2018, the parties participated in private mediation with Gig Kyriacou. (Mot. for

                                  15   Prelim. App. at 4.) The parties reached an agreement to resolve the case. On December 4, 2018,

                                  16   Plaintiff filed the instant motion for preliminary approval. On December 20, 2018, the Court

                                  17   issued an order requiring supplemental briefing on the motion for preliminary approval. (Dec. 20,

                                  18   2018 Ord., Dkt. No. 50.) On January 4, 2019, Defendant's counsel filed a declaration stating that

                                  19   Defendant had served a Notice of Proposed Settlement of Class Action pursuant to the Class

                                  20   Action Fairness Act ("CAFA"). (Dkt. No. 51.) On January 7, 2019, Plaintiff filed a supplemental

                                  21   declaration in response to the Court's order for supplemental briefing. (Supp. Nordrehaug Decl.,

                                  22   Dkt. No. 52.) In the supplemental declaration, Plaintiff made clear that the only claim being

                                  23   settled involved comm payments, or the "bonus paid to drivers required to lift assist [sic]

                                  24   handicapped children." (Supp. Nordrehaug Decl. ¶ 4a.)

                                  25           On January 23, 2019, the Court issued a second order requiring supplemental briefing,

                                  26   noting that the operative complaint "contains no facts related to 'comm' payments, lift payments,

                                  27   or bonuses in assisting handicapped children." (Jan. 23, 2019 Ord. at 1, Dkt. No. 53.) The Court

                                  28   requested authority on how the Court could approve a settlement that settled claims not alleged in
                                                                                          2
                                   1   the complaint. (Id. at 1-2.) On January 31, 2019, Plaintiff filed a supplemental brief, clarifying

                                   2   for the first time that the lift and comm payments were a type of incentive compensation. (Supp.

                                   3   Brief, Dkt. No. 54 at 1.) Plaintiff stated that he could file an amended complaint that provided

                                   4   further specificity. (Id. at 2.) On February 5, 2019, the Court ordered Plaintiff to file an amended

                                   5   complaint that contained facts specific to the claims being settled. (Feb. 5, 2019 Ord. at 1-2, Dkt.

                                   6   No. 55.) On February 13, 2019, Plaintiff filed the operative complaint.

                                   7          C.      Settlement Agreement
                                   8          Under the terms of the settlement agreement ("Settlement"), Defendant agrees to pay a

                                   9   "Gross Settlement Amount" of $435,000. (Nordrehaug Decl., Exh. 1 ("Settlement Agreement") ¶¶

                                  10   I.Q., III.A, Dkt. No. 47-1.) Of the Gross Settlement Amount, Plaintiff's counsel intends to seek an

                                  11   award of 25%, or $108,750, as well as expenses not to exceed $10,000. (Settlement Agreement ¶

                                  12   III.B.2.) The Gross Settlement Amount also includes a $10,000 Class Representative Service
Northern District of California
 United States District Court




                                  13   Payment for the named Plaintiff and $10,000 for settlement administration costs. (Settlement

                                  14   Agreement ¶¶ III.B.1, III.B.4.) Finally, the Gross Settlement Amount includes $10,000 in

                                  15   penalties under California's Private Attorneys General Act ("PAGA"); $7,500 shall be paid to the

                                  16   California Labor and Workforce Development Agency ("LWDA"), and $2,500 will be part of the

                                  17   Net Settlement Amount for distribution to the participating class members. (Settlement

                                  18   Agreement ¶ III.B.3.) This leaves a Net Settlement Amount of $288,750. (Settlement Agreement

                                  19   ¶¶ III.A-B.)

                                  20          The Settlement will be calculated by: (1) dividing the Net Settlement Amount by the total

                                  21   workweeks worked by all participating class members during the class period, including a

                                  22   workweek enhancement for former employees, and (2) multiplying the result by each individual's

                                  23   total number of workweeks worked during the class period. (Settlement Agreement ¶ III.C.2.)

                                  24   Former employees will receive a 2.0 enhancement multiplier of their workweeks to account for

                                  25   their California Labor Code § 203 waiting time penalty claim. (Settlement Agreement ¶ III.C.2.)

                                  26          The claims being released by the Settlement are limited to the "failure to pay overtime

                                  27   wages associated with the payment of lift pay, and all related and derivative claims based thereon,

                                  28   up to June 15, 2018, and which were alleged, or could have been alleged, in the original
                                                                                         3
                                   1   Complaint or any amended Complaint filed in the Action." (Settlement Agreement ¶ I.X.) All

                                   2   other claims, including claims related to uncompensated time between arriving at the bus yard and

                                   3   logging in, will be dismissed without prejudice. (Settlement Agreement ¶ III.F.1.) The class is

                                   4   limited to individuals who worked for Defendant as bus drivers at Defendant's San Francisco

                                   5   location between July 6, 2013 and June 15, 2018, as the lift and comm payments only occurred at

                                   6   the San Francisco location. (Settlement Agreement ¶ 1.B; Supp. Brief at 1.)

                                   7           Once the Court grants preliminary approval, the Settlement Administrator is responsible

                                   8   for mailing a Class Notice Packet to the class members. (Settlement Agreement ¶ III.E.2.b.) If a

                                   9   Class Notice Packet is returned because of a wrong address, the Settlement Administrator will

                                  10   search for a more current address and re-mail the Class Notice Packet. (Settlement Agreement ¶

                                  11   III.E.2.c.)

                                  12           The class is bound by the settlement unless they timely submit an exclusion letter.
Northern District of California
 United States District Court




                                  13   (Settlement Agreement ¶ III.E.3.c.) Participating class members may also challenge the number

                                  14   of workweeks the Class Notice allocates to them by filing a dispute with the Settlement

                                  15   Administrator. (Settlement Agreement ¶ III.3.a.)

                                  16           Individuals who do not opt out will receive a settlement check. (Settlement Agreement ¶

                                  17   III.E.3.c.) The settlement check will bear a disclaimer stating: "By endorsing, cashing or

                                  18   depositing this check, I consent to join the Class in Vikram v. First Student Management, LLC. for

                                  19   purposes of releasing claims under the terms of the Settlement Agreement and for purposes of

                                  20   releasing claims under the Fair Labor Standards Act. By endorsing, cashing or depositing this

                                  21   check I fully and completely release all claims I may have against the Released parties under the

                                  22   Fair Labor Standards Act as of June 15, 2018, for failure to pay overtime wages based on the

                                  23   failure to include lift pay in the regular rate as well as all other claims that are covered by the

                                  24   Settlement Agreement." (Settlement Agreement ¶ III.F.2.) Cashing the settlement check will be

                                  25   deemed an opt-in for purposes of settling and releasing Fair Labor Standards Act ("FLSA") claims

                                  26   related to lift and comm payments. Class members will have 180 days to cash the settlement

                                  27   check; if the check is not cashed in that time, the funds from uncashed checks will be paid to the

                                  28   Department of Industrial Relations Unpaid Wage Fund in the name of the participating class
                                                                                           4
                                   1   members. (Settlement Agreement ¶ III.E.10.)

                                   2                                       II.    LEGAL STANDARD

                                   3          Per Federal Rule of Civil Procedure 23(e), "[t]he claims, issues, or defenses of a certified

                                   4   class may be settled, voluntarily dismissed, or compromised only with the court's approval." The

                                   5   purpose of requiring court approval "is to protect the unnamed members of the class from unjust

                                   6   or unfair settlements affecting their rights." In re Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th

                                   7   Cir. 2008). Thus, before approving a settlement, the Court must conclude that the settlement is

                                   8   "fundamentally fair, adequate, and reasonable." Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026

                                   9   (9th Cir. 1998). This inquiry:

                                  10                  requires the district court to balance a number of factors: the
                                                      strength of the plaintiff's case; the risk, expense, complexity, and
                                  11                  likely duration of further litigation; the risk of maintaining class
                                                      action status throughout the trial; the amount offered in settlement;
                                  12                  the extent of discovery completed and the stage of the proceedings;
Northern District of California
 United States District Court




                                                      the experience and views of counsel; the presence of a government
                                  13                  participant; and the reaction of the class members to the proposed
                                                      settlement.
                                  14
                                       Id.; see also Churchill Vill. L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (same).
                                  15
                                              Furthermore, the Ninth Circuit has recognized that where no class has been formally
                                  16
                                       certified, "there is an even greater potential for a breach of fiduciary duty owed the class during
                                  17
                                       settlement. Accordingly, such agreements must withstand an even higher level of scrutiny for
                                  18
                                       evidence of collusion or other conflicts of interest than is ordinarily required under Rule 23(e)
                                  19
                                       before securing the court's approval as fair." In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d
                                  20
                                       935, 947 (9th Cir. 2011); see also Lane v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir. 2012)
                                  21
                                       ("when . . . the settlement takes place before formal class certification, settlement approval
                                  22
                                       requires a 'higher standard of fairness'"). This more "exacting review" is required "to ensure that
                                  23
                                       class representatives and their counsel do not secure a disproportionate benefit at the expense of
                                  24
                                       the unnamed plaintiffs who class counsel had a duty to represent." Lane, 696 F.3d at 819 (internal
                                  25
                                       quotation omitted); see also Hanlon, 150 F.3d at 1026 ("The dangers of collusion between class
                                  26
                                       counsel and the defendant, as well as the need for additional protections when the settlement is not
                                  27
                                       negotiated by a court[-]designated class representative, weigh in favor of a more probing inquiry
                                  28
                                                                                         5
                                   1   than may normally be required under Rule 23(e)").

                                   2           When applying Rule 23(e), the courts use a two-step process for the approval of class

                                   3   action settlements. First, the Court decides whether the class action settlement deserves

                                   4   preliminary approval. Second, after notice is given to class members, the Court determines

                                   5   whether final approval is warranted. See O'Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110,

                                   6   1121-22 (N.D. Cal. 2016). At the preliminary approval stage, courts in this district "have stated

                                   7   that the relevant inquiry is whether the settlement falls within the range of possible approval or

                                   8   within the range of reasonableness." Cotter v. Lyft, 176 F. Supp. 3d 930, 935 (N.D. Cal. 2016)

                                   9   (internal quotation omitted). "In determining whether the proposed settlement falls within the

                                  10   range of reasonableness, perhaps the most important factor to consider is plaintiff's expected

                                  11   recovery balanced against the value of the settlement offer." Id.; see also O'Connor, 201 F. Supp.

                                  12   3d at 1122. This determination "requires evaluating the relative strengths and weaknesses of the
Northern District of California
 United States District Court




                                  13   plaintiffs' case; it may be reasonable to settle a weak claim for relatively little, while it is not

                                  14   reasonable to settle a strong claim for the same amount." Cotter, 176 F. Supp. at 936 (citing In re

                                  15   High-Tech Emp. Antitrust Litig., Case No: 11-cv-2509-LHK, 2014 WL 3917126, at *4 (N.D. Cal.

                                  16   Aug. 8, 2014).

                                  17           In addition to considering whether the settlement falls within the range of reasonableness,

                                  18   courts in this district also consider whether the settlement: "(1) appears to be the product of

                                  19   serious, informed, non-collusive negotiations; (2) has no obvious deficiencies; [and] (3) does not

                                  20   improperly grant preferential treatment to class representatives or segments of the class." In re

                                  21   Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007) (internal quotation

                                  22   omitted). With respect to the level of scrutiny applied to this determination, "district courts often

                                  23   state or imply that scrutiny should be more lax." Cotter, 193 F. Supp. 3d at 1035-36. Several

                                  24   courts in this district have begun to question that "lax review" as "mak[ing] little practical sense."

                                  25   Id. at 1036. Instead, these courts suggest that "scrutinizing the agreement carefully at the initial

                                  26   stage and identifying any flaws that can be identified . . . allows the parties to decide how to

                                  27   respond to those flaws (whether by fixing them or opting not to settle) before they waste a great

                                  28   deal of time and money in the notice and opt-out process." Id.
                                                                                           6
                                   1                                           III.   DISCUSSION

                                   2          A.    Class Certification
                                   3          Before determining the fairness of a class action settlement, the Court must as a threshold

                                   4   matter "ascertain whether the proposed settlement class satisfies the requirements of Rule 23(a) of

                                   5   the Federal Rules of Civil Procedure applicable to all class actions, namely: (1) numerosity, (2)

                                   6   commonality, (3) typicality, and (4) adequacy of representation." Hanlon, 150 F.3d at 1019. The

                                   7   Court must also find that at least one requirement of Rule 23(b) is satisfied. Id. at 1022.

                                   8          The Court finds that for the purposes of approval of the class action settlement, the Rule

                                   9   23(a) requirements are satisfied. First, numerosity exists because the settlement class includes

                                  10   approximately 350 class members. (Settlement Agreement ¶ III.C.4; see also Ries v. Ariz.

                                  11   Beverages USA LLC, 287 F.R.D. 523, 536 (N.D. Cal. 2012) ("While there is no fixed number that

                                  12   satisfies the numerosity requirement, as a general matter, a class greater than forty often satisfies
Northern District of California
 United States District Court




                                  13   the requirement, while one less than twenty-one does not").) Second, commonality exists because

                                  14   there are "questions of fact and law which are common to the class," namely whether Defendant

                                  15   miscalculated the regular rate when paying overtime by failing to include the lift and comm

                                  16   payments. Fed. R. Civ. P. 23(a)(2); see also Hanlon, 150 F.3d at 1019-20 (noting that the

                                  17   commonality requirement is "permissive" and "has been construed permissively"). Third,

                                  18   typicality exists because the named Plaintiff's claims are "reasonably co-extensive with those of

                                  19   absent class members," as Plaintiff was employed by Defendant in the same position as the absent

                                  20   class members at the San Francisco location, and was subject to the same employment practices

                                  21   concerning regular rate calculation. See Hanlon, 150 F.3d at 1020. Finally, adequacy exists

                                  22   because there is no evidence that Plaintiff and Plaintiff's counsel have any conflicts of interest with

                                  23   the proposed class, or that Plaintiff and Plaintiff's counsel will not vigorously prosecute the case

                                  24   on behalf of the class. See id. ("Resolution of two questions determines legal adequacy: (1) do the

                                  25   named plaintiffs and their counsel have any conflicts of interest with other class members and (2)

                                  26   will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the

                                  27   class?").

                                  28          The Court also concludes that the Rule 23(b)(3) requirement is satisfied. Under Rule
                                                                                          7
                                   1   23(b)(3), the Court must find that "the questions of law or fact common to class members

                                   2   predominate over any questions affecting only individual members, and that a class action is

                                   3   superior to other available methods for fairly and efficiently adjudicating the controversy." Here,

                                   4   the Court finds that predominance is satisfied because Plaintiff's claims arise from Defendant's

                                   5   alleged policy of failing to properly pay for overtime by not including the lift and comm

                                   6   payments. Further, the Court finds that superiority is satisfied because the alternative method to a

                                   7   class action likely involves "individual claims for a small amount of . . . damages," resulting in

                                   8   most cases involving "litigation costs [that] dwarf potential recovery." Hanlon, 150 F.3d at 1023.

                                   9          The Court therefore provisionally certifies the class for settlement purposes.

                                  10          B.     Preliminary Approval Factors
                                  11               i.   Range of Reasonableness
                                  12          In considering whether the Settlement Agreement falls within the range of possible
Northern District of California
 United States District Court




                                  13   approval, the Court "primarily consider[s] plaintiffs' expected recovery balanced against the value

                                  14   of the settlement offer." Viceral v. Mistras Grp., Inc., Case No. 15-cv-2198-EMC, 2016 WL

                                  15   5907869, at *7 (N.D. Cal. Oct. 11, 2016). Here, Plaintiff estimates the miscalculation of overtime

                                  16   at $15,921, waiting time penalties at $336,438, and the wage statement penalties at $205,000, for a

                                  17   total of $557,359. (Supp. Nordrehaug Decl. ¶ 4.) Plaintiff also estimates PAGA penalties at

                                  18   $107,900 for violations of Labor Code § 558, $539,500 for violations of Labor Code § 226.3, and

                                  19   $215,800 for violations of Labor Code § 1198, for a total of $863,200. (Supp. Nordrehaug Decl. ¶

                                  20   4h.) Plaintiff notes, however, that Labor Code § 558 and § 1198 are overlapping, such that only

                                  21   one penalty may be assessed. The Gross Settlement Amount of $435,000 represents 78% of the

                                  22   value of the non-PAGA claims, and 30.6% of the California labor law violations and PAGA

                                  23   penalties. Courts in this district have approved settlements with similar discounts, depending on

                                  24   the strength of the plaintiff's case and the risks in pursuing further litigation. See Viceral, 2016

                                  25   WL 5907869, at *7 (approving case which represented 8.1% of the total verdict value).

                                  26          Plaintiff identifies a number of risks that make the proposed settlement fall within a range

                                  27   of reasonableness. With respect to the overtime claim, Plaintiff explains that liability can be

                                  28   mitigated by the fact that the employees are in a union. (Supp. Brief at 2-3.) Specifically,
                                                                                          8
                                   1   California Labor Code § 514 states that § 510 -- which defines overtime -- "do[es] not apply to an

                                   2   employee covered by a valid collective bargaining agreement if the agreement expressly provides

                                   3   for the wages, hours of work, and working conditions of the employees, and if the agreement

                                   4   provides premium wage rates for all overtime hours worked . . . ." See also Vranish v. Exxon

                                   5   Mobil Corp., 223 Cal. App. 4th 103, 109 (2014) (finding that § 510's definition of overtime did

                                   6   not apply where the plaintiffs were covered by a qualifying collective bargaining agreement).

                                   7   Additionally, Plaintiff states there is a risk that California Wage Order 9, which has overtime

                                   8   provisions for transportation workers, may not apply because the overtime provisions do not apply

                                   9   to employees whose hours of service are regulated by Title 13 of the California Code of

                                  10   Regulations, subchapter 1200. (Supp. Brief at 3.) 13 C.C.R. § 1200(a), in turn, states that the

                                  11   provisions of the chapter apply to vehicles listed in California Vehicle Code § 34500, which

                                  12   includes buses, school buses, and school pupil activity buses. (See id.)
Northern District of California
 United States District Court




                                  13          More significantly, Plaintiff points to the risk of the waiting time and wage statement

                                  14   penalties claims, which requires that the employer's conduct be a "willful" failure to pay wages.

                                  15   Waiting time and wage statement penalties are available only in the absence of a "good faith

                                  16   dispute" as to whether wages are owed. See Woods v. Vector Mktg. Corp., No. C-14-264-EMC,

                                  17   2015 WL 2453202, at *2-5 (granting summary judgment to the employer on the penalty claims

                                  18   because there was a good faith dispute as to whether such wages were owed, such that the

                                  19   plaintiffs could not as a matter of law establish a "knowing and intentional" violation of § 226

                                  20   (wage statement penalties) and a "willful" violation of § 203 (waiting time penalties)).

                                  21   Additionally, there is an additional risk that the class would be entitled to no wage statement

                                  22   penalties, as the California Court of Appeal in Maldonado v. Epsilon Plastics, Inc. found that

                                  23   "inaccurate wage statements alone do not justify penalties; the plaintiffs must establish injury

                                  24   flowing from the inaccuracy." 22 Cal. App. 5th 1308, 1334 (2018). In so concluding, the

                                  25   Maldonado court found that the failure to pay overtime was not a sufficient injury; otherwise, "the

                                  26   proposition that any failure to pay overtime at the appropriate rate also generates a wage statement

                                  27   injury justifying the imposition of wage statement penalties [will lead to] an apparent

                                  28   unintentional double recovery." Id. at 1336. Thus, there is a substantial risk of no recovery to any
                                                                                         9
                                   1   Plaintiff on the penalty claims, which are worth the vast majority of the full verdict value of the

                                   2   non-PAGA claims.

                                   3           Given the substantial risks of no recovery on Plaintiff's most valuable claims -- the waiting

                                   4   time and wage statement penalties -- the Court finds that the proposed settlement falls within the

                                   5   range of reasonableness. This factor thus weighs in favor of preliminary approval.

                                   6              ii.    Serious, Informed Negotiations
                                   7           Next, the Court considers how the parties arrived at the settlement, specifically whether the

                                   8   settlement was "the product of an arms-length, non-collusive, negotiated resolution." Rodriguez v.

                                   9   W. Publ'g Co., 563 F.3d 948, 965 (9th Cir. 2009). Here, the parties' settlement was conducted

                                  10   after Defendant provided employment and payroll information. (Nordrehaug Decl. ¶ 20.) With

                                  11   the assistance of a damages expert, Plaintiff's counsel calculated the alleged damages.

                                  12   (Nordrehaug Decl. ¶¶ 18, 20.) The parties then attended mediation with Mr. Kyriacou, an
Northern District of California
 United States District Court




                                  13   experienced mediator of employment class actions. (Nordrehaug Decl. ¶ 12.) During the

                                  14   mediation, the parties engaged in arms-length negotiations before accepting the mediator's

                                  15   proposal. The Court finds that the parties reached the settlement via an arms-length, non-

                                  16   collusive, negotiated resolution, and that this factor weighs in favor of preliminary approval.

                                  17              iii.   No Obvious Deficiencies
                                  18           In its order for supplemental briefing, the Court raised concerns about the amount of the

                                  19   attorney's fees and class representative service payment. (Dec. 20, 2018 Ord. at 1.) With respect

                                  20   to the attorney's fees, Plaintiff's counsel asserts that their lodestar to date is approximately

                                  21   $121,693. (Supp. Nordrehaug Decl. ¶ 3.) As Plaintiff's counsel intends to seek $108,750, this

                                  22   represents a negative multiplier. The Court reserves its consideration of the appropriateness of the

                                  23   attorney's fees for Plaintiff's motion for attorney's fees. Likewise, the Court will review the class

                                  24   representative service payment at the final approval stage; the court notes, however, that "[s]everal

                                  25   courts in this District have indicated that incentive payments of $10,000 or $25,000 are quite high

                                  26   and/or that, as a general matter, $5,000 is a reasonable amount." Harris v. Vector Mktg. Corp.,

                                  27   Case No. 08-cv-5198-EMC, 2012 WL 381202, at *6 (N.D. Cal. Feb. 6, 2012) (internal quotation

                                  28   omitted). At the hearing, the Court also raised concerns regarding whether Plaintiff recognized
                                                                                          10
                                   1   which claims are being settled, given his focus on the uncompensated time waiting for bus route

                                   2   assignments. The Court also notes that Plaintiff did not attend the mediation. When moving for

                                   3   final approval, Plaintiff must be prepared to explain why he is entitled to more than the $5,000

                                   4   benchmark amount, citing to specific cases with similar facts as to the amount of time spent by

                                   5   Plaintiff.

                                   6           The Court also required that Plaintiff address whether he submitted a copy of the

                                   7   settlement to the LWDA, and whether he had received any comments. (Dec. 20, 2018 Ord. at 3.)

                                   8   Plaintiff confirmed that a copy of the settlement agreement and the motion for preliminary

                                   9   approval had been sent to the LWDA, and that no response had been received. (Supp. Nordrehaug

                                  10   Decl. ¶ 5.) At the hearing, Plaintiff confirmed no comments had been received. Likewise, the

                                  11   Court requested confirmation that the CAFA Notice had been sent, which has now been verified

                                  12   by Defendant. (Dec. 20, 2018 Ord. at 3-4; Dkt. No. 51.)
Northern District of California
 United States District Court




                                  13           Finally, the Court requested changes to the Class Notice and procedures for objecting to

                                  14   the settlement, which the parties have modified accordingly. (See Supp. Nordrehaug Decl., Exh.

                                  15   2.) The Court finds that the parties' changes have addressed the Court's concerns, and thus this

                                  16   factor weighs in favor of preliminary approval.

                                  17                iv.   Preferential Treatment
                                  18           Finally, the Court considers whether the Settlement provides preferential treatment to any

                                  19   class members. The Court concludes that the Settlement does not. Although the Settlement

                                  20   provides for a 2.0 multiplier for former employees, this reflects the value of the waiting time

                                  21   penalty claim, which accounts for more than half of the value of the non-PAGA claims.

                                  22   Additionally, a 2.0 multiplier is fair given the risk of proving the waiting time penalty claim,

                                  23   including demonstrating that there was a "willful" violation. Accordingly, the Court finds that the

                                  24   proposed multiplier does not result in preferential treatment, but instead reflects both the increased

                                  25   value of the waiting time penalty claim of former employees, as well as its associated risks. This

                                  26   factor weighs in favor of preliminary approval.

                                  27                v.    Notice Procedure
                                  28           The Court has reviewed the content of the proposed notices, including the redline changes
                                                                                         11
                                   1   submitted with the parties' supplemental brief, and finds that they are adequate to inform the

                                   2   putative class and collective action members of the terms of the Settlement Agreement and their

                                   3   ability to object. At the hearing, the Court raised concerns regarding the Class Notice's

                                   4   requirement that class members make a timely written request to speak at the Final Approval

                                   5   hearing before they may speak. The parties agreed to revise the Class Notice to remove this

                                   6   requirement. Accordingly, the Court approves the proposed notice procedures, with the deletion

                                   7   of the written request requirement.

                                   8                                         IV.    CONCLUSION
                                   9          The Court finds that based on the above factors, preliminary approval is warranted, subject

                                  10   to the additional changes to the notices being made. The Court therefore GRANTS preliminary

                                  11   approval of the parties' proposed Settlement Agreement, including the provisional certification of

                                  12   the class action. The Court APPOINTS, for settlement purposes only, Bhanu Vikram as class
Northern District of California
 United States District Court




                                  13   representative; Blumenthal Nordrehaug Bhowmik De Blouw LLP as class counsel; and ILYM

                                  14   Group, Inc. as Settlement Administrator. The Court APPROVES the revised notice provided by

                                  15   the parties, with the removal of the requirement that class members make a timely written request

                                  16   to speak at the Final Approval. (See Dkt. No. 84.) The Court sets the following schedule:
                                        Action:                                          Date:
                                  17
                                        Defendants to provide Class Member list to       15 business days from the date of this order
                                  18    Settlement Administrator
                                        Settlement Administrator to mail Notice          15 business days after receiving Class Member
                                  19    Packets                                          List
                                        Class Counsel to file Motion for Attorney's      35 days before the Final Approval Hearing
                                  20    fees, costs, and class representative service
                                  21    awards
                                        Deadline for Class Members to opt-out and/or 45 days after mailing of Class Notice Packets
                                  22    object to the Settlement Agreement
                                        Plaintiffs to file Motion for Final Settlement   35 days before the Final Approval Hearing
                                  23    Approval
                                        Final Approval Hearing                           July 18, 2019 at 1:30 p.m.
                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 7, 2019
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                                                                             United States Magistrate Judge
                                  28
                                                                                        12
